IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 24, 2007
                                 No. 06-41109
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

TOMMY EARL HARRELL

                                            Plaintiff-Appellant

v.

D MOONEYHAM; N WEBB; KELLI WARD

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:06-CV-211


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Tommy Earl Harrell, Texas prisoner # 1017089, appeals from the district
court’s dismissal with prejudice of his 42 U.S.C. § 1983 lawsuit as frivolous and
for failure to state a claim upon which relief may be granted. Harrell argues
that the district court erred in determining that he did not allege the deprivation
of a protected liberty interest. The district court properly held that Harrell’s
lawsuit was barred because he had not shown that his disciplinary conviction



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41109

had been expunged or reversed. See Edwards v. Balisok, 520 U.S. 641, 648
(1997); Clarke v. Stalder, 154 F.3d 186, 189-91 (5th Cir. 1998) (en banc).
      Harrell’s appeal lacks arguable merit and therefore is dismissed as
frivolous. See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983). The district court’s dismissal of the § 1983 lawsuit and our dismissal of
this appeal count as two strikes for purposes of 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Harrell is cautioned
that if he accumulates three strikes under § 1915(g), he will not be able to
proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                          2